Hooker, J.
The plaintiff was injured upon a highway crossing of defendant’s railroad. The uncontradicted testimony shows that, for a distance of 50 feet back from the railroad, the train was plainly visible, yet it was not seen, according to the plaintiff’s testimony, until the horse was upon the crossing, and the engine within 20 feet. ■ The only excuse for not seeing it is that looking in that direction would be looking towards the sun. Where a train cannot be seen, by reason of obstructions, it is the duty of the drivers to stop and listen before attempting to cross a railroad. It is very improbable that a train of cars could have approached within 20 feet, without being seen or heard, if the plaintiff and her companion had been usually attentive, when others near by saw and heard it for over a mile; but if, as the plaintiff says, she looked *103down the road, but could not see whether the train was coming or not by reason of the sun, they should have taken other measures to know that they might safely attempt to cross. The case is within the principle of Richfield v. Railroad Co., 110 Mich. 406.
The judgment is affirmed.
The other Justices concurred.